Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The applicant contains claims directed to the following patentably distinct species:
Species 1: Figures 1-9, a pan for baking bread with the fastening device 12 comprises a pair of hooks 11 which are hingedly joined to one end of a vertical support 20 which is joined to a bar 9 integrally joined to the enveloping tubular profile 4.
Species 2: Figures 10-13, a pan for baking bread with the fastening device 12 is associated to a pair of structures 22 of the pan 1 which are interposed between two modules 2, and can be actuated by a piston 25.
	  
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species; i.e. the specific structures and shapes of the pan; in addition, these species as disclosed in the specification are not obvious variants of each other based on the current record.
These Species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Species 1 does not require searching of a pair of structures 22 of the pan 1 which are interposed between two modules 2, and can be actuated by a piston 25; Species 2 does not require searching of a fastening device 12 comprises a pair of hooks 11 which are hingedly joined to one end of a vertical support 20 which is joined to a bar 9 integrally joined to the enveloping tubular profile 4.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
 Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

A telephone call was made to attorney Udovich Samuel (# 59,951) on April 06, 2021, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA 
/Kuangyue Chen/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761